DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response to the restriction requirement filed on June 9, 2022, has been received and entered.  Claims 20, 23, 24, 25, 27, 32, and 37, have been amended, claims 2-4, 7, 9, 11-15, 17-19, 21, 26, 28, 30-31, 38-40, 42-64, 66-68, and 70-74 have been cancelled, and claim 75-78 have been newly added.   Claims 1, 5, 6, 8, 10, 16, 20, 22-25, 27, 29, 32, 36, 41, 65, 69, and 75-78 are pending.  
Election/Restrictions
	Applicant’s election without traverse of Group II, claims 20, 22-25, 27, 29, 32, 36, 41, and 75-78 drawn to a method of synthesizing a plurality of biomolecule-polymer conjugate the reply filed on June 9, 2022.
Claims 1, 5, 6, 8, 10, 16, 65, and 69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 20, 22-25, 27, 29, 32, 36, 41, and 75-78 are under consideration.
The election/restriction requirement is deemed proper and made final.
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of United States Provisional Patent Application Serial No. 62/517,570 filed on June 9, 2017 and PCT Patent Application Serial No. US2018/036542 filed on June 7, 2018.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim 20, 24, 25, 27, 29, 32, 37, 41, 75,76, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Russell et al (Pub. No: US 2016/0101190) and Meier et al. (Macromol. Rapid Commun. 2004, 25, 21-33).

	Regarding claims 20, 32, and 78 Russell discloses a method of ATRP synthesizes a biomolecule polymer conjugate comprising combining an initiation (NHS), a monomer ((DMAEMA) and a catalyst to form the biomolecule-conjugate (abstract, Figure 1, [0024]-[0027), and [0097]-[0099]).  But Russell does not disclose wherein the synthesis is done in plurality.

	However, in the same field of endeavor of ATRP synthesis, Meier discloses a method of synthesis of polymers wherein the parameters during the synthesis are varied (abstract), wherein the polymer synthesis occurs in a plurality of reaction chambers (Fig 4 and Fig. 11 A and B) wherein the synthesis is a atom transfer radical polymerization procedure comprising methyl methacrylate (monomer), CuBr/NHPMI (catalyst), and initiators ethyl 2-bromoisobutyrate (1-bromoethyle)benzene, p-toluenesulfonyl chloride, wherein the combination of monomers, initiators, monomer ratio, and temperatures are varied (page 26 section 2.2.2 and Figure 6).
	
	Regarding claim 24, Russell discloses removing oxygen from the reaction chamber [0026].
	Regarding claims 25, 27 and 29, Russell discloses mixing the monomers with the protein-initiator conjugate under ATRP conditions, by mixing in buffer and removing oxygen from the mixture, adding a deoxygenated ligand to a separate aqueous copper catalyst solution, transferring the copper-ligand catalyst solution to the protein-initiator conjugate and monomer mixture, stirring for a sufficient time to allow polymerization to proceed [0026], wherein the protein  is an enzyme selected from glucose oxidase [0027]. 

	Regarding claim 32, Russell discloses adjusting the biomolecule-polymer conjugates  adjusting the molar concentration of the monomers [0023]
	Regarding claims 36, 37, and  41, Russell discloses wherein the monomers   is a methacrylamide or methacrylate comprising sulfonate anion or ammonium cation ([0094] and [0097]).

	Regarding claim 75, Russell discloses an ester-functionalized amide polymerization CRP imitator [0025] of formula 

    PNG
    media_image1.png
    270
    425
    media_image1.png
    Greyscale


	Regarding claim 76, Russell discloses purifying the biomolecule initiator conjugate [0025].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Russell et al. and Meier et al.  for ATRP synthesis of polymers wherein the parameters during the synthesis are varied (abstract), and wherein the polymer synthesis occurs in a plurality of reaction chambers as disclosed by Meier in the method of ATRP synthesis of a biomolecule polymer conjugate comprising combining an initiation (NHS), a monomer (DMAEMA) and  a catalyst to form the biomolecule-conjugate (abstract, Figure 1, [0024]-[0027), and [0097]-[0099]) as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to perform the synthesis in multiple reaction chambers in order to have a high throughput polymer synthesis  in parallel with varied parameters as evidenced by Meier (page 21 column 2 paragraph 2).  One who would have practiced this invention would have ha reasonable expectation of success because Russell had already disclosed a method of ATRP synthesis of a biomolecule polymer conjugate comprising combining an initiation (NHS), a monomer (DMAEMA) and a catalyst to form the biomolecule-conjugate (abstract, Figure 1, [0024]-[0027), and [0097]-[0099]) while Meier discloses varying the components/conditions across multiple reaction chambers in ATRP synthesis.  It would have only required routine experimentation to run parallel ATRP synthesis in multiple reaction chambers varying the conditions or reactants as instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


	Claims 22, 23, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Russell et al (Pub. No: US 2016/0101190) and Meier et al. (Macromol. Rapid Commun. 2004, 25, 21-33) as applied to claim 20 above, and further in view of Yang et al. (Macromolecules 2016, 49, 7653-7666).

	Regarding claims 22, 23, and 77 the combination of Russell and Meier remains as applied to claim 20.  The combination of references disclose a method of synthesis of polymers wherein the parameters during the synthesis are varied (abstract), wherein the polymer synthesis occurs in a plurality of reaction chambers (Fig 4 and Fig. 11 A and B) wherein the synthesis is an atom transfer radical polymerization procedure comprising methyl methacrylate (monomer), CuBr/NHPMI (catalyst), and initiators (page 26 section 2.2.2 and Figure 6) as fully set forth above.  But the combination does not disclose wherein the politization is induced by photoirradiation
	However in the same field of endeavor of atom transfer radical polymerization  comprising methacrylate monomers a catalyst that includes copper (abstract) Yang discloses wherein the polymerization is induced by photoirradiation i.e. photoinitiated/photocatalyzed, specifically blue light radiation  (abstract and page 7654 column 1 paragraph 1 and column 2 paragraph 2).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Russell et al., Meier et al., and Yang et a. to photoinitiated/photocatalyzed an ATRP synthesis as disclosed by Yang o wherein the parameters during the synthesis are varied (abstract), and wherein the polymer synthesis occurs in a plurality of reaction chambers as disclosed by Meier in the method of ATRP synthesis of a biomolecule polymer conjugate comprising combining an initiation (NHS), a monomer (DMAEMA) and  a catalyst to form the biomolecule-conjugate (abstract, Figure 1, [0024]-[0027), and [0097]-[0099]) as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to induce polymerization by blue light photoirradiation  as it regenerates the  activator and a faster activation step(abstract page, 7654 column 1 paragraph 1, and 7655 column 2 paragraph 3).  One who would have practiced this invention would have ha reasonable expectation of success because Russell had already disclosed a method of ATRP synthesis of a biomolecule polymer conjugate comprising combining an initiation (NHS), a monomer (DMAEMA) and a catalyst to form the biomolecule-conjugate (abstract, Figure 1, [0024]-[0027), and [0097]-[0099]) while Yang disclosed inducing the polymerization by photoirradiation (abstract). It would have only required routine experimentation induce the atom transfer radical polymerization by photoirradiation as instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Conclusion
	No claims are allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (Pub. No.: US 2014/0080717; Pub. Date: Mar. 20, 2014).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617